DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/23/21 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sesia et al. (hereinafter (Sesia”, US Pat No. 8,873,662).
As per claim 1, Sesia disclosed a transmission apparatus (see fig. 4) comprising a power amplifier (see fig. 4, 404 & 406) configured to amplify and output a transmission signal; an antenna switch (see fig. 4, 412) configured to switch, among at least two or more antennas (see fig. 4, 408 & 410), an antenna configured to output the 
As per claim 5, Sesia disclosed the control circuit performs the output power control of the power amplifier in synchronization with the switching of the antenna (see at least col. 6/ln. 39-47, the transmitter 400 can be arranged so that PAs can be individually controlled and either the PA 404 or the PA 406 can be connected to a selected antenna by operation of the switching network 412. It will be understood that such an arrangement is not required. In an alternative arrangement, the control unit 414 can be configured to power up or down only a particular one of the PAs 404, 406, and the switching network can be such that it controlled to connect the other one of the PAs to the selected antenna).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the prior arts of record, in combination or individual, show or make it obvious the control circuit outputs the switching control signal to the antenna switch to switch the antenna at a center of a predetermined switching period. Dependent claim 3 is in condition for allowance for the same reasoning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
May 7, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643